Per Curiam.
The rehearing in this case is denied.
*239It is stated in the petition that the court (Department One) did not pass on a point made on the argument.
The appeal in this case is jirosecuted from an order refusing to dissolve an injunction, and the point relied on is this: Admitting that respondent had been injured by the acts of the officers of the corporation, he could not maintain this action, because he has his remedy by civil action under section 3, article 12, of the Constitution. The section of the Constitution referred to only affords an additional remedy, without taking away any that existed when the Constitution became the law of the land.
When such additional remedy is given, and the old one is not taken away, it is common law and common learning that the old one still continues. We see nothing in the point urged which affects the correctness of the conclusion reached by Department One.